Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 01/19/2022 in response to the Office Action of 11/26/2021 is acknowledged and has been entered.
	Applicant has elected IL-12 as species of a payload protein.
Upon review and reconsideration, IL-2 will be rejoined with IL-12 for examination.

3.	Claims 31-39, 41-43 and 46-53 are pending in the application. Claims 39 and 41 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2022.

4.	Claims 31-38, 42-43 and 46-53 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and 120 for benefit of the earlier filing date of applications, is acknowledged.  

Improper Markush Grouping Rejection
6.	Claim 38 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the 
The Markush grouping of IL-1, IL-6, IL-7, IL-15, IL-2, IL-12, IL-18, IL- 21, interferon alpha, interferon beta, interferon gamma, a T-cell chemokine, NK-cell chemokine, a PD1-checkpoint binding inhibitor, or a PD-1 fusion is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: because the alternatives are not all members of the same recognized physical or chemical class or the same art-recognized class, nor do the alternative chemical compounds share both a substantial structural feature and a common use that flows from the substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections – 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 52 is indefinite because claim 52 recites “a first vector”; however, claim 52 or its dependent claim does not recite “a second vector”. It is submitted that the claim cannot be unambiguously construed and therefore fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter.  

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 31-38, 42-43 and 46-53 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are herein drawn to a method of making a genetically modified immune cell, comprising a nucleic acid encoding a payload protein, wherein the payload protein is selected from the group consisting of IL-1, IL-6, IL-7, IL-15, IL-2, IL-12, IL-18, IL- 21, interferon alpha, interferon beta, interferon gamma, a T-cell chemokine, NK-cell chemokine, a PD1-checkpoint binding inhibitor, and a PD-1 fusion.
However, the specification only provides data for a genetically modified immune cell comprising a nucleic acid encoding a protein of IL-15, IL-21 or a PD-1 checkpoint binding inhibitor; see Figures, [0069-0070], [0169-0225].
	Thus, the claims are broad drawn to a genetically modified immune cell comprising a genus of proteins. 
The specification does not provide adequate written description of the claimed a genus of proteins. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of proteins for a genetically modified immune cell.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, a genus of proteins for a genetically modified immune cell. The specification only provides data for a genetically modified immune cell comprising a nucleic acid encoding a protein of IL-15, IL-21 or a PD-1 checkpoint binding inhibitor. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
	
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the genus of proteins, the genus of target genes and the genus of second proteins, per Lilly by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through


A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, 
In this case, the specification does not describe the genus of proteins, the genus of target genes and the genus of second proteins that satisfies either the Lilly or Enzo standards.  The specification does not disclose a sufficient number of proteins, target genes and proteins. There are insufficient structural features common to all members of the genus of proteins.  However, the specification only provides data for a genetically modified immune cell comprising a nucleic acid encoding a protein of IL-15, IL-21 or a PD-1 checkpoint binding inhibitor.  One of ordinary skill in the art would not be able to identify the broad claimed genus of proteins. Thus, the Specification does not provide an adequate written description of the genus of proteins for a genetically modified immune cell that is required to practice the claimed invention.  
The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



14.	Claims 31-32, 38, 43 and 50 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Spencer et al. (WO 2015/120363, published on 13 August 2015, filed on 9 February 2015, IDS).
	Claims 31-32, 38, 43 and 50 are herein drawn to a method of making a genetically modified immune cell, comprising: delivering a first vector to an immune cell, wherein the first vector comprises a VPX protein and a nucleic acid encoding a payload protein, wherein the payload protein is IL-2.
Spencer et al. teach a method of making a recombinant vector comprising a nucleic acid that encodes a chimeric protein, and a method of isolating immune cells (e.g. T cells, or NK cells) and transferring the recombinant vector into the immune cells, wherein the protein is IL-2; see entire document, e.g. abstract, pages 2-3 and 16, claims 1, 8 and 13-14.
Spencer et al. teach the recombinant vector comprises lentiviral VPX; see bridging paragraph of pages 13-14.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


17.	Claims 31, 33-37, 42, 46-47 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (WO 2015/120363, published on 13 August 2015, filed on 9 February 2015, IDS) in view of Gill et al. (US 20180244748, effective filing date 07/28/2015, IDS).
	Claims 33-34 are herein drawn to the method of claim 31, further comprising differentiating the immune cell subsequent to or concurrently with the delivering a first vector to an immune cell, wherein the differentiating the immune cell comprises contacting the immune cell with GM-CSF.
	Claims 35 and 51 are herein drawn to the method of claim 31, wherein the immune cell is a monocyte.
	Claims 36-37 are herein drawn to the method of claim 31, wherein the delivering comprises contacting the immune cell with the first vector at a multiplicity of infection. 
	Claim 42 is herein drawn to the method of claim 31, wherein the first vector further comprises a nucleic acid encoding a suicide gene system.
	Claims 46-47 are herein drawn to the method of claim 31, further comprising: delivering a second vector to the immune cell, wherein the second vector comprises a nucleic acid encoding a Cas9 endonuclease; and delivering a first polynucleotide to the immune cell, wherein the first polynucleotide encodes a CRISPR guide RNA, wherein the CRISPR guide RNA is VEGF or EGF.
	Claims 52-53 are herein drawn to a method of making a genetically modified immune cell, comprising: (i) delivering a first vector to a primary monocyte, wherein the first vector comprises a VPX protein and a nucleic acid encoding a payload; and (ii) differentiating the primary monocyte, wherein step (ii) is performed subsequent to or concurrently with step (i).
	The teachings of Spencer et al. have been set forth in the above rejection of claims 31-32, 38, 43 and 50 under 35 U.S.C. 102(a)(1),(a)(2).
	Spencer et al. do not teach differentiating the immune cell, the immune cell is a monocyte, a multiplicity of infection, a suicide gene, and second vector.

Gill et al. teach monocyte derived macrophages were generated by differentiating CD14+ selected cells in GM-CSF; see [0081-0082], [0364].
Gill et al. teach primary human macrophages were transduced with varying multiplicities of infection; see [0322].
Gill et al. teach suicide expression vector; see [0241].
Gill et al. teach a composition comprises a modified cell comprising a chimeric antigen receptor (CAR), wherein cell is a macrophage; see entire document, e.g. abstract, [0005-0007]. Gill et al. teach the CAR comprises an antigen binding domain that binds to a tumor antigen (e.g. VEGF or EGF); see [0213-0216]. Gill et al. teach a vector may be used to introduce the CAR into a monocyte, or macrophage; the vector comprising a nucleic acid sequence encoding the CAR, the vector comprises site directed insertion vector (e.g. CRISPR/Cas9); see [0241], [0331]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to make a genetically modified macrophages comprises a first vector comprising IL-2 and a second vector comprising a chimeric antigen receptor (CAR) which comprises an antigen binding domain that binds to a tumor antigen (e.g. VEGF or EGF). One would have been motivated to do so because Spencer et al. teach a method of making a recombinant vector comprising a nucleic acid that encodes a chimeric protein, and a method of isolating immune cells (e.g. T cells, or NK cells) and transferring the recombinant vector into the immune cells, wherein the protein is IL-2; Gill et al. teach a method of making a modified cell comprising a chimeric antigen receptor (CAR), wherein cell is a macrophage, Gill et al. teach a vector may be used to introduce the CAR into a monocyte, or macrophage, the vector comprising a nucleic acid sequence encoding the CAR which comprises an antigen binding domain that binds to a tumor antigen (e.g. VEGF or EGF), the vector comprises site directed insertion vector (e.g. CRISPR/Cas9). Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to make a genetically modified macrophages comprises a first vector comprising IL-2 and a second vector comprising a chimeric antigen receptor (CAR) which comprises an 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision January 2018), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, some teachings, suggestion, or motivation in the prior arts that would lead to one of ordinary skill to modify the prior art references to arrive at the claimed invention.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Conclusion
18.	No claim is allowed.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642